     Case 2:21-cv-00232-JAM-AC Document 10 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FERNANDO SHAH,                                     No. 2:21-cv-0232 JAM AC P
12                       Petitioner,
13            v.                                         ORDER
14    ALPINE COUNTY SUPERIOR COURT,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 15, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 8. Petitioner

23   has not filed objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed March 15, 2021, ECF No. 8, are adopted in

28   full;
                                                        1
     Case 2:21-cv-00232-JAM-AC Document 10 Filed 04/27/21 Page 2 of 2


 1         2. Petitioner’s application for writ of habeas corpus is dismissed.
 2

 3   DATED: April 26, 2021                         /s/ John A. Mendez
 4                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
